But THE COURT
refused to reinstate the cause, and ordered it to be dismissed according to the agreement of the parties, to which refusal Allen Prior took a bill of exceptions, which the court signed.
E. J. Lee, for Allen Prior, cited the following authorities, viz.: Corser v. Craig [Case No. 3,255], in the circuit court of Pennsylvania, by Judge Washington; Ex parte Byas, 1 Atk. 124; Atkin v. Barwick, 1 Strange, 165, 166; Ex parte Oursell, Amb. 297; Yeates v. Groves, 1 Ves. Jr. 280; Ancher v. Bank of England, 2 Doug. 637; McCullum v. Coxe, 1 Dall. 139; Fitzgerald v. Caldwell, 2 Dall. 215; Gibson v. Minet, 1 H. Bl. 602; Chit. Bills, 1, 2; Winch v. Keeley, 1 Term R. 619; Young v. Willing, 2 Dall. [2 U. S.] 276; Row v. Dawson, 1 Ves. Sr. 331.